Acknowledgement
This Notice of Allowance is in response to amendments filed 1/6/2022.
An Examiner’s Amendment of claim 1 has been made to address a minor error using the same claim language as the Applicant’s amended claim 7.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In line 7 of claim 1, the limitation of --configured to function as:-- has been inserted after the limitation of “processor.”
Reasons for Allowance
Claims 1, 2, 7-9, 11-13, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the closest prior art of record, Braeuchle et al. (US 2005/0062615 A1) and Gunzel et al. (US 2020/0182957 A1), taken alone or in combination, does not teach the claimed automatic driving system that allows a vehicle to travel by automatic driving, the automatic driving system comprising: 
a first detector configured to be disposed on a movable part of the vehicle and to detect an object located around the vehicle; 
a second detector configured to be disposed on the vehicle, the second detector having an object detection region that partially overlaps a detection region of the first detector; 
at least one processor configured to function as: 
a detection state determiner configured to determine whether a detection state of the first detector is a regular detection state on a basis of behavior of the object and a position of the object detected by the second detector, the behavior being estimated from a detection position of the first detector and a traveling state of the vehicle; and 
an automatic driving availability determiner configured to determine availability of the automatic driving according to the detection state of the first detector and disable the automatic driving when it is determined that the first detector is not in the regular detection state, 
wherein the automatic driving system further comprises a detection calibrator configured to calibrate, when the first detector is in the regular detection state, a detection result of the first detector based on position information of a characteristic feature of the vehicle, and 
wherein when no characteristic feature of the vehicle is included in a set range of the detection region of the first detector, the detection state determiner determines that the first detector is not in the regular detection state.
Specifically, Braeuchle et al. discloses a similar automatic driving system that allows a vehicle to travel by automatic driving (see ¶0001-0002) comprising a first detector (i.e. camera 16L) configured to be disposed on a movable part of the vehicle Braeuchle et al. does not disclose further disabling the automatic driving when it is determined that the first detector is not in the regular detection state, nor does Braeuchle et al. disclose a detection calibrator configured to calibrate, when the first detector is in the regular detection state, a detection result of the first detector based on position information of a characteristic feature of the vehicle, such that when no characteristic feature of the vehicle is included in a set range of the detection region of the first detector, the detection state determiner determines that the first detector is not in the regular detection state. 
Gunzel et al. discloses a similar automatic driving system (see ¶0004-0006) that comprises a first detector (i.e. camera) to detect an object located around the vehicle and a second detector (i.e. radar) configured to be disposed on the vehicle, the second detector having an object detection region that partially overlaps a detection region of the first detector (see ¶0065), so as to disable the automatic driving when it is Gunzel et al. does not disclose that the first detector is configured to be disposed on a movable part of the vehicle, nor does Gunzel et al. disclose that a detection state of the first detector is determined to be a regular detection state on a basis of behavior of the object and a position of the object detected by the second detector, the behavior being estimated from a detection position of the first detector and a traveling state of the vehicle. Additionally, Gunzel et al. does not disclose a detection calibrator configured to calibrate, when the first detector is in the regular detection state, a detection result of the first detector based on position information of a characteristic feature of the vehicle, such that when no characteristic feature of the vehicle is included in a set range of the detection region of the first detector, the detection state determiner determines that the first detector is not in the regular detection state.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. Guidance for this allowable subject matter has been indicated in the Office Action mailed 10/7/2021.
With respect to claim 7, the closest prior art of record, Braeuchle et al. (US 2005/0062615 A1) and Gunzel et al. (US 2020/0182957 A1), taken alone or in combination, does not teach the claimed automatic driving system that allows a vehicle to travel by automatic driving, the automatic driving system, comprising: 
a first detector configured to be disposed on a movable part of the vehicle and to detect an object located around the vehicle; 
a second detector configured to be disposed on the vehicle, the second detector having an object detection region that partially overlaps a detection region of the first detector; and 
at least one processor configured to functions as: 
a detection state determiner configured to determine whether a detection state of the first detector is a regular detection state on a basis of behavior of the object and a position of the object detected by the second detector, the behavior being estimated from a detection position of the first detector and a traveling state of the vehicle; and 
an automatic driving availability determiner configured to determine availability of the automatic driving according to the detection state of the first detector and disable the automatic driving when it is determined that the first detector is not in the regular detection state, 
wherein a characteristic feature of the vehicle is a shape or color of part of the vehicle, and 
wherein when no characteristic feature of the vehicle is included in a set range of the detection region of the first detector, the detection state determiner determines that the first detector is not in the regular detection state.
Specifically, Braeuchle et al. discloses a similar automatic driving system that allows a vehicle to travel by automatic driving (see ¶0001-0002) comprising a first detector (i.e. camera 16L) configured to be disposed on a movable part of the vehicle (see ¶0047) and to detect an object located around the vehicle (see ¶0021), a second Braeuchle et al. does not disclose further disabling the automatic driving when it is determined that the first detector is not in the regular detection state, nor does Braeuchle et al. disclose that a characteristic feature of the vehicle is a shape or color of part of the vehicle, such that when no characteristic feature of the vehicle is included in a set range of the detection region of the first detector, the detection state determiner determines that the first detector is not in the regular detection state.
Gunzel et al. discloses a similar automatic driving system (see ¶0004-0006) that comprises a first detector (i.e. camera) to detect an object located around the vehicle and a second detector (i.e. radar) configured to be disposed on the vehicle, the second detector having an object detection region that partially overlaps a detection region of the first detector (see ¶0065), so as to disable the automatic driving when it is determined that the first detector is not in the regular detection state (see ¶0046, ¶0087). However, Gunzel et al. does not disclose that the first detector is configured to Gunzel et al. disclose that a detection state of the first detector is determined to be a regular detection state on a basis of behavior of the object and a position of the object detected by the second detector, the behavior being estimated from a detection position of the first detector and a traveling state of the vehicle. Additionally, Gunzel et al. does not disclose that a characteristic feature of the vehicle is a shape or color of part of the vehicle, such that when no characteristic feature of the vehicle is included in a set range of the detection region of the first detector, the detection state determiner determines that the first detector is not in the regular detection state.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. Guidance for this allowable subject matter has been indicated in the Office Action mailed 10/7/2021.
With respect to claim 11, the closest prior art of record, Braeuchle et al. (US 2005/0062615 A1) and Gunzel et al. (US 2020/0182957 A1), taken alone or in combination, does not teach the claimed automatic driving system that allows a vehicle to travel by automatic driving, the automatic driving system, comprising: 3Application No. 16/988,160Docket No.: 086551-0483 Reply to Office Action of October 7, 2021 
a first detector configured to be disposed on a movable part of the vehicle and to detect an object located around the vehicle; 
a second detector configured to be disposed on the vehicle, the second detector having an object detection region that partially overlaps a detection region of the first detector; 
a detection state determiner configured to determine whether a detection state of the first detector is a regular detection state on a basis of behavior of the object and a position of the object detected by the second detector, the behavior being estimated from a detection position of the first detector and a traveling state of the vehicle; and 
an automatic driving availability determiner configured to determine availability of the automatic driving according to the detection state of the first detector and disable the automatic driving when it is determined that the first detector is not in the regular detection state, 
wherein a characteristic feature of the vehicle is a marker provided on the vehicle, and 
wherein when no characteristic feature of the vehicle is included in a set range of the detection region of the first detector, the detection state determiner determines that the first detector is not in the regular detection state.
Specifically, Braeuchle et al. discloses a similar automatic driving system that allows a vehicle to travel by automatic driving (see ¶0001-0002) comprising a first detector (i.e. camera 16L) configured to be disposed on a movable part of the vehicle (see ¶0047) and to detect an object located around the vehicle (see ¶0021), a second detector (i.e. long-range radar 12) configured to be disposed on the vehicle (see Figure 1), the second detector having an object detection region that partially overlaps a detection region of the first detector (see ¶0021), a detection state determiner configured to determine whether a detection state of the first detector is a regular detection state (i.e. no misalignment or error) on a basis of behavior of the object and a Braeuchle et al. does not disclose further disabling the automatic driving when it is determined that the first detector is not in the regular detection state, nor does Braeuchle et al. disclose that a characteristic feature of the vehicle is a marker provided on the vehicle, such that when no characteristic feature of the vehicle is included in a set range of the detection region of the first detector, the detection state determiner determines that the first detector is not in the regular detection state.
Gunzel et al. discloses a similar automatic driving system (see ¶0004-0006) that comprises a first detector (i.e. camera) to detect an object located around the vehicle and a second detector (i.e. radar) configured to be disposed on the vehicle, the second detector having an object detection region that partially overlaps a detection region of the first detector (see ¶0065), so as to disable the automatic driving when it is determined that the first detector is not in the regular detection state (see ¶0046, ¶0087). However, Gunzel et al. does not disclose that the first detector is configured to be disposed on a movable part of the vehicle, nor does Gunzel et al. disclose that a detection state of the first detector is determined to be a regular detection state on a basis of behavior of the object and a position of the object detected by the second detector, the behavior being estimated from a detection position of the first detector and a traveling state of the vehicle. Additionally, Gunzel et al. does not disclose that a 
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. Guidance for this allowable subject matter has been indicated in the Office Action mailed 10/7/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661